Title: To James Madison from Thomas Jefferson, 17 March 1803
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Mar. 17. 1803.
Your’s of the 10th. is recieved and I now inclose a letter to the Secretary of the navy, which be pleased to seal & deliver after perusal. I think not a moment should be lost in forwarding the stores to Algiers, as it is of im⟨po⟩rtance to keep those powers quiet. Might it not be useful to propose to the Dey with a year’s annuity in stores to recieve another year’s in money? The answer from the Intendant of New Orleans was not unexpected to me; and I question whether any thing moves him but the shipment to Spain. Accept my affectionate salutations.
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).



   
   In his 17 Mar. letter to Robert Smith (DLC: Jefferson Papers), Jefferson authorized the purchase of stores to be sent immediately to the dey. He referred Smith to JM for the list of items needed and suggested Smith take JM’s advice on the particulars.


